Order entered on August 24, 1962 unanimously reversed, on the law and on the facts, without costs, and the relief sought in the petition herein is granted. There is no question that the Board of Elections was properly served as provided by the order to show cause dated August 20, 1962. Likewise, it is clear that the provisions for service upon the objectors as recited in the orders to show cause were complied with. On the merits, the name appearing on the petition was the proper name of the candidate. Consequently, there were no valid grounds for vacating the petition. Motion to dispense with printing granted. Concur — Botein, P. J., Rabin, Stevens, Eager and Steuer, JJ.